Citation Nr: 1120387	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-38 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than December 20, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a June 2007 decision, the Board denied the Veteran's appeal as to an effective date earlier than December 20, 2001 for the grant of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).

In June 2008, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs to vacate and remand the June 2007 Board decision for compliance with instructions in the joint motion.  The joint motion stated that the Board should readjudicate the appeal with consideration of 38 C.F.R. § 3.156(c) and provide an explanation as to whether the provisions of 38 C.F.R. § 3.156(c) are applicable to the Veteran's claim.  

In an August 2008 decision, the Board again denied the Veteran's appeal.  The Veteran again appealed to the Veterans Court.  In an October 2010 decision, the Veteran's Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Veteran Court's decision.  


FINDINGS OF FACT

1.  VA first received a claim of the Veteran's entitlement to service connection for PTSD on January 28, 1998.  

2.  The RO denied service connection for PTSD in March 1998, February 1999, and November 2000 rating decisions; the Veteran did not appeal those decisions.  

3.  The RO granted service connection for PTSD in May 2003 rating decision and assigned an effective date of a December 20, 2001;the basis of that decision was, in part, official service department records that existed when the claim was first decided and had not been associated with the claims file at that time.  

4.  In March 1998, the Veteran provided sufficient information for VA to identify and obtain the service department records, upon which service connection for PTSD was granted, from an official source and those records existed at that time.  


CONCLUSION OF LAW

The criteria have been met for an effective date of January 28, 1998 for grant of service connection for PTSD.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the effective date of his grant of service connection for PTSD should be earlier than the date assigned by the RO, December 20, 2001.  

The effective date of a grant of service connection is governed by 38 U.S.C.A.   § 5110 as implemented by 38 C.F.R. §  3.400.  38 U.S.C.A. Section 5110(a) provides, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  Section 5110(b)(1) provides that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2010).

The effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).

VA first received a claim of entitlement to service connection for PTSD on January 28, 1998.  In rating decisions issued in March 1998, February 1999, and November 2000, the RO denied service connection for PTSD.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Of record is a June 1998 report in which "J.R.F.," M.D. diagnosed the Veteran with PTSD in accordance with the DSM-IV due to events during his service in Vietnam.  The basis of the RO's denial of service connection was lack of credible supporting evidence that the claimed in-service stressor actually occurred.  

Once the RO issues a decision on a claim, the claimant has one year from the date of mailing of notice of the decision in which to initiate an appeal of the decision to the Board.  38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.200, 20.302 (2010).  If a claimant does not initiate an appeal of an RO decision within one year of notification of that decision, the decision becomes final and, in general, may not thereafter be reopened or allowed.  38 U.S.C.A. §  7105(c).  

In the instant case, the claims file is absent for a notice of disagreement with the March 1998, February 1999, or November 2000 decisions.  Those decisions are therefore final.  

There is a statutory exception to that general rule which allows for reopening of finally denied claims upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  A regulation, 38 C.F.R. § 3.156, implements that statute.  

Besides defining the term "new and material evidence" and how the submission of such evidence affects finally decided and pending claims, in subsections (a) and (b), § 3.156 provides that VA will reconsider the claim if VA receives certain records.  That subsection is as follows:  

(c)  Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  

3.  An award made based all or part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such date as may be authorized by the provisions of this part applicable to the previously decided claim.  

38 C.F.R. § 3.156(c).  

In a document received by VA in March 1998, the Veteran identified his claimed stressor as "it WAS 3 EVENT 1968 - 1969 ViETNAM."  He stated that he did not remember names of any causalities because of the long time since service; he also identified the company, battalion, and regiment to which he was attached at that time.  

On December 20, 2001, the Veteran, through counsel, submitted documents obtained from the National Archives consisting of operational reports - lessons learned, pages from the Daily Staff Journal or Duty Officer Log entries, a list of soldiers who engaged in Gas Chamber Exercises, After Action Reports, Fact Sheets from the Department of the Army, and Combat Operations After Action Reports.  These records are official "service department records" not associated with the claims file at the time of the March 1998, February 1999, and November 2000 denials of the veteran's claim for service connection for PTSD.  

In this regard, it is very unclear as to how the RO could have obtained these records in the first instance in light of the Veteran's initial contentions.

In the May 2003 rating decision, the RO stated that the duty officer's logs and lessons learned provided a history of the Veteran's unit's participation in combat operations.  This provided the basis for determining that the reported in-service stressors had occurred, providing the basis to grant this claim.  

Given that the Veteran identified the very general time frame of his reported alleged in-service stressors and obtained from an official source the service department records that, in part, formed the basis to grant his claim, and in light of the recent decision from the Court regarding this particular claim, while it can be said that the information he initially provided to the RO was ambiguous, imprecise, and vague, it cannot be said that he failed to provide "sufficient" information for VA to identify and obtain the records from any official source (principally in light of the findings of the Court regarding this issue).  In this regard, in light of the findings of the Court, it is unclear as to what point it can be said that a veteran supplies "insufficient" information for VA to identify and obtain records from any official source regarding a stressor that is never actually cited by the Veteran (particularly if a veteran cites only his service as the basis for his PTSD claim without additional detail) as to what occurred during his service (that would provide the basis to grant PTSD).  Notwithstanding, in light of the findings of the Court in this case that the statement "it WAS 3 EVENT 1968 - 1969 ViETNAM" provides the basis for a finding of sufficient information for VA to identify and obtain the records from official sources of stressors in service, this is not a finding the Board is required to make at this time.   

Application of 38 C.F.R. § 3.156(c) requires that the effective date of grant of service connection for PTSD is the later of the date that entitlement arose or the date of his earlier claim.  There is no claim for entitlement to service connection for PTSD earlier than January 28, 1998.  The only earlier communication by, or on behalf of, the Veteran regarding VA benefits for disability is a January 1993 claim in which he identified sickness, disease, or injury as a gunshot wound that occurred in November 1992 and a heart condition that he dated as August 1992.  The proper effective date of grant of service connection for PTSD is therefore January 28, 1998.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The only notice that now matters in this case is notice as to how VA assigns effective dates.  The RO provided the Veteran with this notice in a March 2006 letter.  It readjudicated the matter as to the effective date assigned in a November 2006 statement of the case, thus curing any timing defect in the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  At this point the Board finds that any error in VA's failure to assist the Veteran in obtaining evidence to establish an earlier effective date is harmless.  The only evidence that could provide for an earlier effective date is evidence that he filed a claim of entitlement to service connection for PTSD prior to January 1998.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any such evidence.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An effective date of January 28, 1998 is granted for service connection for PTSD, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


